DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/09/2022, 02/16/2022 and 02/24/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 35 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. (US 20170120192 A1), herein Brown.

In regards to claim 35, Brown teaches a wall flow monolithic  substrate/catalysed soot filter which comprises an inlet end, an outlet end, with an axial length extending between the inlet end and the outlet end, and a plurality of channels defined by internal walls of the wall-flow substrate. The channels of the wall-flow filter are alternately blocked from either the inlet or outlet end so that the channels comprise inlet channels having an open inlet end and a closed outlet end and outlet channels having a closed inlet end and open outlet end. This ensures that the exhaust gas stream enters a channel from the inlet end, flows through the porous channel walls, and exits the filter from a different channel leading to the outlet end. [0032, 0055, 0079].  The channels, including the outlet channels,  are provided with a selective catalyst reduction (SCR) catalyst which is applied via washcoating with a slurry support which at least partially fills the channel and the SCR catalyst is located within the support material [0038, 0055, 0067].  

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8, 21-22 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20170165610 A1), herein Kim.

In regards to claims 1-2,  Kim teaches a coated ceramic honeycomb body [Abstract, 0002, Fig. 1].  The honeycomb structure comprising axially-extending channels of inlet channels and outlet channels with the walls between the inlet and outlet channels being porous [0012, Figs. 1-2].  Kim further teaches a support is disposed in only the outlet channels [0012, 0058, claim 20].  The support  (i.e., non-filtration wall) wall is porous and extend from one outlet channel wall to an adjacent channel wall and extends the total length of the outlet channel, subdividing the outlet channel [0013, 0061, 0067].  The total surface area of the outlet channels with the supports present is greater than the total surface of the inlet channel which do not have the supports [0013, 0058, 0067 ].  A catalyst is preferentially disposed on the support walls [0024, 0063]. 
Kim differs from claim 1 by teaching a variety of configurations for applying the support to the channels, such that it cannot be said that configuration with the support being only present in the outlet channels is anticipated.
Given that Kim discloses the honeycomb body with supports only in the outlet channels that overlaps the presently claimed honeycomb body, including and embodiment with supports only in the outlet channels, it therefore would be obvious to one of ordinary skill in the art, to use the honeycomb body, which is both disclosed by Kim and encompassed within the scope of the present claims and thereby arrive at the claimed invention.


In regards to claim 3, Kim further teaches that the catalyst is a selective catalytic reduction (SCR) catalyst [0057].

In regards to claim 4, Kim further teaches that a catalyst is disposed in the outlet channels and thus on the supports [0057].  Kim further teaches that the catalyst from the outlet channels is not coated on the inlet channels [0057].

In regards to claim 5, Kim does not expressly teach the ratio of the total surface area of the outlet channels to that of the inlet channels.  However, it is expected to meet the limitation for Kim teaches the channel may both be quadrangular and in essence square in cross section, for example see Fig. 3.    Thus, the total surface area of the inlet channels is 2*(side*side +side*height + side*height)= 2*side*side + 4(side*height).  For the outlet channels  which are subdivided by a support in the center, if we neglect the thickness of the support wall from the total surface area then it is 2*(side*side+ side*height + side*height + side*height (support))= 2*side*side + 6*(side*height).  Then if the side is 10 and the height is 200 then (2*10*10+4*(10+200))=8200 and for the outlet (2*10*10+6*(10+200))=12200 and 12200/8200= 1.49.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

In regards to claim 8, Kim teaches the cells are arranged such that each inlet sell is surrounded by outlet channels [0054].  Thus, the total number of outlet channels is greater than the total number of inlet channels. 

In regards to claim 21, Kim teaches the cells may have a variety of polygonal shapes including square and rectangular shapes and that the shape of the cells is not limited to the exemplified shapes [0051, Figs. 3, 5].
Kim discloses the claimed invention except for an example wherein the inlet channels are rectangular and the outlet channels are square-shaped. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the inlet channels be rectangular and the outlet channels be square-shaped, since it has been held that the configuration was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration claimed was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

In regards to claim 22, Kim teaches the cells may have a variety of polygonal shapes including triangular shapes and that the shape of the cells is not limited to the exemplified shapes [0051, Figs. 4, 6-7 ].
Kim discloses the claimed invention except for an example wherein the inlet channels and the outlet channels are triangular-shaped. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the inlet channels and the outlet channels be triangular-shaped, since it has been held that the configuration was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration claimed was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

In regards to claim 27, Kim further teaches the supports are partitions (i.e., fins) that extend with a predetermined length at the center of any one plane of the porous wall outlet channels [0083].  The length of the partition is a partial length of the outlet channel [0084].


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20170165610 A1), herein Kim as applied to claim 1 above, and further in view of Yoshioka et al. (US 20170274312 A1).

In regards to claim 9, Kim does not expressly teach that the outlet channels have a larger cross-sectional area than inlet channels. 
 Yoshioka teaches a honeycomb filter including: a pillar-shaped honeycomb substrate including a porous partition wall that defines a plurality of cells extending from an inflow end face to an outflow end face; an inflow side plugging portion disposed at the inflow end face of the honeycomb substrate to plug open ends of outflow cells that are a part of the plurality of cells; and an outflow side plugging portion disposed at the outflow end face of the honeycomb substrate to plug open ends of inflow cells other than the outflow cells of the plurality of cells [0016].  The plugged seal (i.e., outlet cells) on the inflow face have a larger cross-sectional area than the inflow cells [0024-0025, 0062, Fig. 2].  The cells are coated with a catalyst [0012].
Yoshioka expressly teaches this configuration of cells with the larger outlet cell surrounded by smaller inlet cells leads to a filter having improved temperature-rising property and a better heat retaining property [0024-0025, 0029, 0062, 0064].  This configuration further has a remarkable effect of suppressing a rise in pressure loss of the honeycomb filter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the configuration of inlet and outlet channels taught by Yoshioka as the configuration of the inlet and outlet cells of Kim.   One would have been motivated to do so based on the improved temperature-rising property, better heat retaining property and the remarkable effect of suppressing a rise in pressure loss of the honeycomb filter based on the configuration of cells.

Claims 10, 11  and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20170165610 A1), herein Kim, as applied to claim 1 above, and further in view of Aoki (US 20140154146 A1).

In regards to claims 10 and 11, Kim further teaches a catalyst is preferentially disposed on the support walls and thus the catalyst loading is larger on the support [0024, 0063].  Since the loading on the support wall is larger than on the porous walls  the CR ≤ 1.  This overlaps the claimed ranges.
Kim does not expressly teach that the catalyst coating is a washcoat containing the catalyst .
Aoki teaches a honeycomb body having a catalyst coating [Abstract].  The honeycomb body having cells extending from one end face to another end face, inflow side plugged portions provided at one ends of the predetermined cells, outflow side plugged portions provided at another ends of the remaining cells, and porous projecting portions projecting so as to extend from the partition walls into the cells and being formed integrally with the partition walls and a catalyst loaded onto the projecting portions of the plugged honeycomb structure [Abstract, 011].    The catalyst amount loaded onto the partition walls thereof is smaller than a catalyst amount loaded onto the projecting portions [Abstract, 011].
Aoki teaches that the catalyst is applied as a catalyst slurry (i.e., a washcoat) [0080-0081].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the catalyst slurry method of Aoki to apply the catalyst of Kim.  One would have been motivated to do so as it would have been the application of a known technique to improve similar products in the same way.  Further, as Aoki teaches the slurry method is a conventionally known method for applying a catalyst to a honeycomb substrate one would have had a reasonable expectation of success.

In regards to claims 13 and 15, Kim does not teach the average bulk porosity of the porous walls.
Aoki teaches a honeycomb body having a catalyst coating [Abstract].  The honeycomb body having cells extending from one end face to another end face, inflow side plugged portions provided at one ends of the predetermined cells, outflow side plugged portions provided at another ends of the remaining cells, and porous projecting portions projecting so as to extend from the partition walls into the cells and being formed integrally with the partition walls and a catalyst loaded onto the projecting portions of the plugged honeycomb structure [Abstract, 011].    The catalyst amount loaded onto the partition walls thereof is smaller than a catalyst amount loaded onto the projecting portions [Abstract, 011].
Aoki teaches that the porosity of the walls is 40% or more and smaller than 60% [Abstract, 0028].  Aoki teaches the  range of porosity ensures a high mechanical strength of the walls [0028].  This range overlaps the claimed ranges.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have ensured the porosity of the porous walls of Kim are in the range taught by Aoki.  One would have been motivated to do so as Aoki teaches this is a conventionally known range of porosity and thus one would have had a reasonable expectation of success.  Further, one would have been motivated by the  high mechanical strength of the walls having the range of porosity taught.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

In regards to claims 14 and 16, Kim does not teach the median pore diameter of the porous walls.
Aoki teaches a honeycomb body having a catalyst coating [Abstract].  The honeycomb body having cells extending from one end face to another end face, inflow side plugged portions provided at one ends of the predetermined cells, outflow side plugged portions provided at another ends of the remaining cells, and porous projecting portions projecting so as to extend from the partition walls into the cells and being formed integrally with the partition walls and a catalyst loaded onto the projecting portions of the plugged honeycomb structure [Abstract, 011].    The catalyst amount loaded onto the partition walls thereof is smaller than a catalyst amount loaded onto the projecting portions [Abstract, 011].
Aoki teaches that the average pore diameter is 8 to 24 microns [0035].  Aoki teaches when the range of the average pore diameter is within 8 to 24 microns, the increase of the pressure loss can be suppressed while ensuring the function as the filter [0035].  This range overlaps the claimed ranges.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have ensured that the average pore diameter of the porous walls of Kim are in the range of 8 to 24 microns as taught by Aoki.  One would have been motivated to do so as Aoki teaches this is a conventionally known range of average pore diameter and when the range of the average pore diameter is within 8 to 24 microns, the increase of the pressure loss can be suppressed while ensuring the function as the filter. 
 As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20170165610 A1), herein Kim, as applied to claim 1 above, and further in view of Onoe et al. (US 20160298512 A1), herein Onoe.

In regard to claim 29, Kim does not teach that some of the channels are unplugged pass-through channels.
Onoe teaches a particulate filter is provided with a wall-flow part having an inlet-side cell that is open only at an end on an exhaust gas inflow side, an outlet-side cell that is adjacent to this inlet-side cell and is open only at an end on an exhaust gas outflow side, and a porous wall that partitions the inlet-side cell from the outlet-side cell, and is also provided with a straight-flow part having a through cell that penetrates the filter in an axial direction thereof and is open at the end on the exhaust gas inflow side as well as the end on the exhaust gas outflow side [Abstract, 0020, Figs. 2-3].  The through cell 32 completely penetrates the filter 100 along its axial direction. In other words, unlike the inlet-side cell 22 and the outlet-side cell 24 described above, the through cell 32 is open at both its end on the exhaust gas inflow side and its end on the exhaust gas outflow side. The through cell 32 may be configured with an appropriate shape and size considering the flow rate and components of the exhaust gas supplied to the filter 100 [0047].
Onoe expressly taches the use of such a particulate filter makes it possible to realize a high-performance exhaust gas purification device that can prevent—even when the wall-flow part is clogged—adverse effects such as a deterioration in fuel efficiency and engine problems [0020].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have added the through cells of Onoe to the filter of Kim.  One would have been motivated to do so  since the addition of the cells makes it possible to realize a high-performance exhaust gas purification device that can prevent—even when the wall-flow part is clogged—adverse effects such as a deterioration in fuel efficiency and engine problems.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20170165610 A1), herein Kim, as applied to claim 1 above, and further in view of Yoshioka et al. (US 20170274312 A1). 

In regards to claim 32, Kim teaches the cells may have a variety of polygonal shapes including triangular shapes and that the shape of the cells is not limited to the exemplified shapes [0051, Figs. 4, 6-7 ].  Kim does not expressly teach that the inlet channels are octagonal and that the outlet channels are octagonal and smaller squares.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have chosen the appropriate shape and size of the inlet and outlet channels based on the flow rate and the components of the gas to be supplied to the filter.
Additionally, the combination of octagonal inlet cells and octagonal outlet cells is known.  Yoshioka teaches a honeycomb filter including: a pillar-shaped honeycomb substrate including a porous partition wall that defines a plurality of cells extending from an inflow end face to an outflow end face; an inflow side plugging portion disposed at the inflow end face of the honeycomb substrate to plug open ends of outflow cells that are a part of the plurality of cells; and an outflow side plugging portion disposed at the outflow end face of the honeycomb substrate to plug open ends of inflow cells other than the outflow cells of the plurality of cells [0016].  The plugged seal (i.e., outlet cells) on the inflow face have a larger cross-sectional area than the inflow cells [0024-0025, 0062, Fig. 2].  The cells are coated with a catalyst [0012].  Yoshioka teaches both cell types may be octagonal [Fig. 15].  Yoshioka further teaches a combination of cell shapes such as octagonal and smaller squares may be used [Fig. 15].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have chosen the appropriate shape and size of the inlet and outlet channels based on the flow rate and the components of the gas to be supplied to the filter.  As Yoshioka teaches a honeycomb body with octagonal inlet and outlet cells as well as the idea of combining in smaller square cell with the octagonal cell, this would be considered a conventionally known configuration of cell types and thus one would have had a reasonable expectation of success of applying the configuration to the honeycomb body of Kim.
Modified Kim discloses the claimed invention except for an example wherein the outlet channels are smaller squares and larger octagons. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the outlet channels be smaller squares and larger octagons, since it has been held that the configuration was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration claimed was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).


Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20170165610 A1), herein Kim, as applied to claim 1 above, and further in view of Aoki (US 20140154146 A1) and Yoshioka et al. (US 20170274312 A1), herein Yoshida.

In regards to claim 34, Kim teaches a coated ceramic honeycomb body [Abstract, 0002, Fig. 1].  The honeycomb structure comprising axially-extending channels of inlet channels and outlet channels with the walls between the inlet and outlet channels being porous [0012, Figs. 1-2].  Kim further teaches a support is disposed in only the outlet channels [0012, 0058, claim 20].  The support  (i.e., non-filtration wall) wall is porous and extend from one outlet channel wall to an adjacent channel wall and extends the total length of the outlet channel, subdividing the outlet channel [0013, 0061, 0067].  The total surface area of the outlet channels with the supports present is greater than the total surface of the inlet channel which do not have the support [0013, 0058, 0067 ].   Kim further teaches a catalyst is preferentially disposed on the support walls and thus the catalyst loading is larger on the support [0024, 0063].  Since the loading on the support wall is larger than on the porous walls  the CR ≤ 1.  This overlaps the claimed ranges.
Kim does not expressly teach that the some of the outlet channels are larger in cross-sectional area than at least some of the inlet channels.  Kim does not expressly teach that the catalyst coating is a washcoat containing the catalyst.
Aoki teaches a honeycomb body having a catalyst coating [Abstract].  The honeycomb body having cells extending from one end face to another end face, inflow side plugged portions provided at one ends of the predetermined cells, outflow side plugged portions provided at another ends of the remaining cells, and porous projecting portions projecting so as to extend from the partition walls into the cells and being formed integrally with the partition walls and a catalyst loaded onto the projecting portions of the plugged honeycomb structure [Abstract, 011].    The catalyst amount loaded onto the partition walls thereof is smaller than a catalyst amount loaded onto the projecting portions [Abstract, 011].
Aoki teaches that the catalyst is applied as a catalyst slurry that partially fills the channel (i.e., a washcoat) [0080-0081].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the catalyst slurry method of Aoki to apply the catalyst of Kim.  One would have been motivated to do so as it would have been the application of a known technique to improve similar products in the same way.  Further, as Aoki teaches the slurry method is a conventionally known method for applying a catalyst to a honeycomb substrate one would have had a reasonable expectation of success.
Kim does not expressly teach that the some of the outlet channels are larger in cross-sectional area than at least some of the inlet channels. 
 Yoshioka teaches a honeycomb filter including: a pillar-shaped honeycomb substrate including a porous partition wall that defines a plurality of cells extending from an inflow end face to an outflow end face; an inflow side plugging portion disposed at the inflow end face of the honeycomb substrate to plug open ends of outflow cells that are a part of the plurality of cells; and an outflow side plugging portion disposed at the outflow end face of the honeycomb substrate to plug open ends of inflow cells other than the outflow cells of the plurality of cells [0016].  The plugged seal (i.e., outlet cells) on the inflow face have a larger cross-sectional area than the inflow cells [0024-0025, 0062, Fig. 2].  The cells are coated with a catalyst [0012].
Yoshioka expressly teaches this configuration of cells with the larger outlet cell surrounded by smaller inlet cells leads to a filter having improved temperature-rising property and a better heat retaining property [0024-0025, 0029, 0062, 0064].  This configuration further  has a remarkable effect of suppressing a rise in pressure loss of the honeycomb filter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the configuration of inlet and outlet channels taught by Yoshioka as the configuration of the inlet and outlet cells of Kim.  One would have been motivated to do so based on the improved temperature-rising property, better heat retaining property and the remarkable effect of suppressing a rise in pressure loss of the honeycomb filter based on the configuration of cells.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable Aoki (US 20140154146 A1).

In regards to claim 35, Aoki teaches a honeycomb body having a catalyst coating [Abstract].  The honeycomb body having cells extending from one end face to another end face, inflow side plugged portions provided at one ends of the predetermined cells, outflow side plugged portions provided at another ends of the remaining cells, and porous projecting portions projecting so as to extend from the partition walls into the cells and being formed integrally with the partition walls and a catalyst loaded onto the projecting portions of the plugged honeycomb structure [Abstract, 011].    The catalyst amount loaded onto the partition walls thereof is smaller than a catalyst amount loaded onto the projecting portions [Abstract, 011].   Aoki teaches that the catalyst is applied as a catalyst slurry that partially fills the channel (i.e., a washcoat) [0080-0081].  Aoki further teaches the catalyst is a selective NOx reduction catalyst [0056-0057].
Aoki differs from claim 35 by teaching a selective NOx reduction catalyst a list of possible catalysts, such that it cannot be said that the selective NOx reduction catalyst species is anticipated.
However, it would have been obvious to one at the time of filing to have employed any of the catalysts taught by Aoki, including the selective NOx reduction catalyst.  The motivation for doing so is that the “selection of a known material based on its suitability for its intended use [supports] a prima facie obviousness determination.”  See MPEP 2144.07.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH COLLISTER/Primary Examiner, Art Unit 1784